Per Curiam.
Suit to foreclose a mortgage, on default of payment of interest. Demurrer to the complaint overruled. Judgment of foreclosure. One year’s interest, but no principal was due. The mortgage states that it is given “ to secure the payment, when they severally become due, of- seven promissory notes executed by said Alfred Smart, and payable to the order of said Matilda Smart, each for the sum of $100, and interest payable annually, and bearing even date herewith ; the first payable in two years,” &c.
The code provides, 2 K. S., § 637, p. 176, that “whenever a complaint is filed for the foreclosure of a mortgage, upon which there shall be due any interest, or installment of the principal,” &c. This recognizes the right to foreclose for interest, and we think, on failure to pay interest due, as in this mortgage, a default has occurred. See Hunt v. Harding, 11 Ind. 245.
The judgment is affirmed, with 1 per cent, damages and costs.